--------------------------------------------------------------------------------



PLEDGE OF SHARES




On the twenty-first day of July
two thousand six, appearing before me,
Arnout Christiaan Stroeve, a civil-law notary in Amsterdam, are:
I.
Geraldine Kyoko Tollenaar, employed at the offices of Houthoff Buruma N.V.,
Amsterdam with address 1082 MA Amsterdam, Gustav Mahlerplein 50, born in
Amstelveen on the seventh day of June nineteen hundred seventy-nine, holder of
passport with number NG0134944,

in the present matter acting pursuant to a written power of attorney from:

 
a.
Central European Media Enterprises N.V., a public limited liability company
(naamloze vennootschap) under the laws of the Netherlands Antilles, having its
registered offices in Curaçao, Netherlands Antilles, and its office address at
De Ruyterkade 62, Curaçao, Netherlands Antilles

(hereinafter: the "Pledgor");

 
b.
CME Media Enterprises B.V., a private company with limited liability (besloten
vennootschap met beperkte aansprakelijkheid) under the laws of the Netherlands,
having its registered offices in Amsterdam, the Netherlands and its office
address at Dam 5 B, 1012JS Amsterdam, the Netherlands, and registered with the
Trade Register under number 33246826

(hereinafter: the "Company");
II.
Martinus van Soest, employed at the offices of Houthoff Buruma N.V., Amsterdam
with address 1082 MA Amsterdam, Gustav Mahlerplein 50, born in Heteren on the
second day of May nineteen hundred and seventy-three, holder of passport with
number NK4775097,

European Bank for Reconstruction and Development, a multilateral development
bank established pursuant to an international treaty, the Agreement Establishing
the European Bank of Reconstruction and Development, dated the twenty-ninth day
of May nineteen hundred ninety, having its business offices at One Exchange
Square, London EC2A 2JN, United Kingdom
(hereinafter: the "Pledgee").
Powers of attorney
The authorization of the person appearing is evidenced by three (3) powers of
attorney which shall be attached to this deed (Annex I).
The person appearing has declared:
The Pledgor and the Pledgee have agreed as follows:
Whereas:
 

--------------------------------------------------------------------------------



a.
pursuant to the Loan Agreement, as defined hereafter, the Pledgor has assumed
the obligation to provide security to the Pledgee, in the form of a right of
pledge;

b.
in complying with the aforementioned obligation in the Loan Agreement, the
Pledgor and the Pledgee wish to hereby establish a right of pledge in respect of
the Shares, as defined hereafter, under the following terms.

Definitions.
Article 1.
In this deed, the following words shall have the following meaning:
a.
an "Event of Default": each "Event of Default" as defined in article 7 of the
Loan Agreement, as well as, insofar as not included in that definition, each
Event of Statutory Default; 

b.
"Event of Statutory Default": means each event where the Pledgor is in default
("verzuim"), as defined in Section 6:81 of the Dutch Civil Code, in the
performance of one or more of the Secured Obligations; 

c.
"Existing Right of Pledge": means a right of pledge on the Shares (as defined
hereinafter) created in favor of the Security Trustee, on the fifth day of May
two thousand five, pursuant to the Indenture;

d.
“Financing Agreements” shall have the meaning ascribed to it in the Loan
Agreement;

e.
"Future Shares": means any and all future shares in the capital of the Company
to be acquired (either through issue, purchase, distribution or otherwise) by
the Pledgor after the date of this deed;

f.
the "Indenture": the indenture dated the fifth day of May two thousand five
between inter alia the Pledgor and the Security Trustee;

g.
"Loan Agreement": means the loan agreement dated the twenty-first day of July
two thousand six between Central European Media Enterprises Ltd., as borrower
and the Pledgee, as lender; 

h.
the "Present Shares": one hundred and ninety-nine thousand nine hundred and
ninety-nine (199,999) ordinary shares in the capital of the Company owned by the
Pledgor, with numbers 1 through 199,997, 199,999 and 200,000, each share having
a nominal value of one Netherlands Guilder (NLG 1) or (converted into euro in
accordance with section 2:178c of the Dutch Civil Code) forty-five eurocent; 

i.
the "Right of Pledge": the right of pledge in respect of the Shares established
in this deed;

j.
the "Secured Obligations": any and all present and future obligations and
liabilities (whether actual or contingent and whether owed jointly or severally
or in any other capacity whatsoever) of each of the Pledgor the Company and
Central European Media Enterprises Ltd to pay an amount of money (tot voldoening
van een geldsom) to the Pledgee under the Financing Agreements, each as amended
from time to time, as well as all payment obligations of the Pledgor to the
Pledgee under this deed;


--------------------------------------------------------------------------------



k.
“Security Trustee” means JPMorgan Chase Bank, N.A., London Branch, a national
banking association organized under the laws of the State of New York, having
its specified office at Trinity Tower, 9 Thomas More Street, London E1W 1YT,
United Kingdom; 

l.
the “Shares” means, collectively, the Present Shares and the Future Shares;

m.
“Voting Event” means an Event of Statutory Default has occurred of which the
Pledgee has given notice to the Pledgor and the Company.

Pledge of shares.
Article 2.
To secure the performance of the Secured Obligations, the Pledgor hereby
establishes the Right of Pledge in favor of the Pledgee, which the Pledgee
hereby accepts. The Right of Pledge is one and indivisible (één en ondeelbaar).
The Right of Pledge shall not be affected by one or more but not all of the
Secured Obligations being discharged or the Secured Obligations being amended.
The Right of Pledge includes a right of pledge over all accessory rights
(afhankelijke rechten) and all ancillary rights (nevenrechten) attached to the
Shares.
Voting rights.
Article 3.
1.
The voting and other consensual rights and similar rights or powers attaching to
the Shares or any part thereof (the “Voting Rights”) are hereby transferred by
the Pledgor to the Pledgee under the condition precedent (opschortende
voorwaarde) of (i) the occurrence of a Voting Event and (ii) the termination
and/or release of the Existing Right of Pledge. This conditional transfer of
Voting Rights was approved by the shareholders meeting of the Company in a
written resolution adopted outside of a general meeting on the twentieth day of
July two thousand six. Until the occurrence of a Voting Event and subject to the
termination and/or release of the Existing Right of Pledge, the Pledgor may
exercise any and all such Voting Rights, save:

 
a.
that no such exercise may violate or be inconsistent with the express terms of
purpose of this deed, the Indenture and/or the Loan Agreement;

 
b.
that no such exercise may have the effect of impairing the position or interests
of the Pledgee; and

 
c.
as set out in Article 3.2 below.

2.
Upon the occurrence of a Voting Event:

 
a.
any and all rights of the Pledgor to exercise the Voting Rights which it is
entitled to exercise pursuant to Article 3.1 above shall cease automatically
without further notice to the Pledgor being required and the Pledgee shall have
the sole and exclusive right and authority to exercise such Voting Rights and
shall be entitled to exercise or refrain from exercising such rights in such
manner as the Pledgee may in its absolute discretion deem fit; and


--------------------------------------------------------------------------------




 
b.
the Pledgee shall immediately be entitled, at any time at its sole discretion,
to effect the resignation of and/or to dismiss the directors of the Company or
any of them, and to appoint new directors of the Company and the Pledgor hereby
undertakes to do all things and execute all documents and instruments as may be
required by the Pledgee to ensure the effectiveness of any such resignations,
dismissals or appointments.

3.
By signing this deed, the Company confirms (and the other parties agree) that a
written notice from the Pledgee to the Company stating that a Voting Event has
occurred, shall be sufficient for the Company to accept the Pledgee as being
exclusively entitled to such rights and other powers which it is entitled to
exercise pursuant to this Article 3 upon the occurrence of such a Voting Event
and subject to the termination and/or release of the Existing Right of Pledge.

4.
In addition and without prejudice to the obligations of the Pledgor pursuant to
the Loan Agreement, each of the Pledgor and the Company agrees to notify the
Pledgee immediately of any event or circumstance which could reasonably be of
importance to the Pledgee with a view to the preservation and exercise of the
Pledgee’s rights under or pursuant to this deed, such as (without limitation)
the filing of a petition for the bankruptcy (faillissement) of the Pledgor, the
filing of a petition for a moratorium of payments (surséance van betaling) by
the Pledgor, attachment or garnishment of the Pledgor’s assets, the termination
of any one of the Pledgor’s commercial activities or its dissolution.

5.
Upon the occurrence of a Voting Event and subject to the termination and/or
release of the Existing Right of Pledge, the Pledgee shall have the rights which
the law attributes to holders of depositary receipts, issued with a company's
co-operation, of shares in its capital.

6.
During the term of the Right of Pledge, the foregoing provisions of this Article
3 with respect to the Voting Rights on the Shares also apply to the Future
Shares. In addition, the Pledgor and the Pledgee shall, if reasonably
practicable, at the time of or, if not practicable at such time, as soon as
reasonably practicable, the acquisition of such Future Shares, arrange that the
attribution of the voting rights attaching thereto shall be ratified if that is
reasonably deemed necessary, in the Pledgee's sole discretion, to enable the
Pledgee to exercise such voting rights upon the occurrence of the condition
precedent as provided in Article 3.1 of this deed. If such ratification is, at
the Pledgee's sole discretion, not obtained in time, the Pledgor shall fully
co-operate in the taking of such other reasonable measures relating to such
transfer of voting rights as are proposed by the Pledgee.


--------------------------------------------------------------------------------



Authority to collect.
Article 4.
1.
The authority to collect dividends, distributions from reserves, repayments of
capital and all other distributions and payments in any form, which, at any
time, during the term of the Right of Pledge, become payable in respect of any
one or more of the Shares, shall accrue to the Pledgee, as provided for in
Section 3:246 of the Dutch Civil Code, subject to the termination and/or release
of the Existing Right of Pledge.

2.
In derogation of the provisions of paragraph 1 of this Article 4, the Pledgee
hereby grants approval to the Pledgor to collect all dividends, distributions
from reserves, repayments of capital and all other distributions and payments in
any form, which, at any time, during the term of the Right of Pledge, become
payable on any one or more of the Shares, subject to the termination and/or
release of the Existing Right of Pledge.

3.
The Pledgee may terminate the authorization mentioned in paragraph 2 of this
Article 4 upon occurrence of an Event of Default only. Termination of the
authorization is made by written statement to that effect, by the Pledgee to the
Pledgor, copied to the Company.

Further obligations of the Pledgor.
Article 5.
The Pledgor assumes the following obligations vis-à-vis the Pledgee:
a.
on first demand in writing from the Pledgee, the Pledgor shall take all actions,
and draw up and sign all supplementary documents as the Pledgee may consider
necessary or desirable for the performance of the Pledgor's obligations under
this deed, and to fully cooperate so as to enable the Pledgee to exercise his
rights, with due regard to the relevant provisions of the Existing Right of
Pledge;

b.
the Pledgor shall, on first demand from the Pledgee, submit to the Pledgee all
requested reasonable information and data with respect to the Shares;

c.
during the term of the Right of Pledge, the Pledgor shall not alienate, pledge
or in any other way encumber the Shares (depositary receipts for) shares and
rights to acquire (depository receipts for) shares in the capital of the Company
without the prior written consent of the Pledgee except for an encumbrance
permitted in accordance with the provisions of the Loan Agreement;

d.
the Pledgor shall with due regard to the relevant provisions of the Existing
Right of Pledge provide that the (depositary receipts for) shares and rights to
acquire (depositary receipts for) shares in the capital of the Company it
acquires after execution of this deed shall be pledgeable, and that the
transferability thereof shall not be more cumbersome than the transferability of
the Shares;


--------------------------------------------------------------------------------



e.
whenever the Pledgor is aware that the Company is involved in the preparation of
a legal merger or demerger as a result of which the Company would cease to
exist, the Pledgor shall inform the Pledgee thereof in writing immediately;

f.
whenever the Pledgor is aware that actions have been taken for the winding-up,
dissolution, administration, bankruptcy, suspension of payments or
reorganization of the Company, the Pledgor shall inform the Pledgee thereof in
writing immediately.

Warranties. Declarations.
Article 6.
1.
The Pledgor warrants to the Pledgee that, at this time, the following is
correct:

 
a.
the Company is a private company with limited liability, legally established
under the laws of the Netherlands by notarial deed, drawn up before H. van
Wilsum, civil law notary officiating in Amsterdam, on the third day of August
nineteen hundred and ninety-four. The articles of association of the Company
were last partially amended by deed executed before a substitute of M.P.
Bongard, officiating in Amsterdam, on the on the thirty-first day of May
nineteen hundred and ninety-eight. A copy of the present articles of association
is attached to this deed (Annex II). The Company is currently registered in the
Commercial Register in Amsterdam, under number 33246826. A copy of the extract
from the Commercial Register is attached to this deed (Annex III);

 
b.
the Company has not been dissolved, and no resolution has been adopted to
dissolve the Company, nor has any request therefore been filed, nor has any
notice by the Chamber of Commerce, as described in Section 2:19.a. of the Dutch
Civil Code, been received. The Company has not been declared bankrupt nor has a
suspension of payment been declared, nor have any requests thereto been filed;

 
c.
the shareholders' register is completely accurate and up to date. A copy of the
shareholders' register is attached to this deed (Annex IV);

 
d.
the entire issued share capital of the Company consists of two hundred thousand
(200,000) ordinary shares, numbered 1 through 200,000; all of the issued shares
are fully paid-up; the Company has not granted any rights to subscribe for
shares in its capital which have not yet been exercised;

 
e.
the Pledgor has a complete and unencumbered right to the Shares, with the
exception of the Existing Right of Pledge;

 
f.
the Pledgor has not been deprived of the authority to alienate the Shares by
virtue of Section 2:22a subsection 1 of the Dutch Civil Code;


--------------------------------------------------------------------------------




 
g.
the Shares are not subject to either (limited) rights or obligations to transfer
to third parties or claims based on contracts of any nature and have not been
encumbered with any attachment, except for the Existing Right of Pledge;

 
h.
the Pledgor is authorized to establish the Right of Pledge;

 
i.
all resolutions and approvals, required for establishing the Right of Pledge,
have been adopted and received respectively;

 
j.
the obligations of the Pledgor and the Company vis-à-vis the Pledgee, resulting
from the Loan Agreement and this deed respectively, are lawful obligations of
the Pledgor and the Company respectively and are legally enforceable against the
Pledgor and the Company respectively;

 
k.
the assumption and performance by the Pledgor and the Company respectively of
the obligations vis-à-vis the Pledgee resulting from the Loan Agreement and this
deed are not contrary to any provision of applicable law or any agreement to
which the Pledgor or the Company is a party, or by which the Pledgor or the
Company is bound in any other way; and

 
l.
the Pledgor has provided the Pledgee with all information and data with respect
to the Shares which the Pledgor reasonably believes to be of importance to the
Pledgee;

2.
Furthermore, the Pledgor hereby declares:

the Pledgor has acquired the Shares as follows:

 
-
as for the numbers 1 through 199,997 pursuant to a notarial deed of transfer of
shares, executed before H. van Wilsum, mentioned above, on the nineteenth day of
September nineteen hundred ninety-four, and

 
-
as for the numbers 199,999 and 200,000 pursuant to a notarial deed of issuance
of shares, issued before H. van Wilsum, mentioned above, on the sixteenth day of
December nineteen hundred ninety-six.

Exercise of the Right of Pledge.
Article 7.
1.
Upon the occurrence of an Event of Statutory Default, the Pledgee has, with due
regard to the relevant provisions of the Existing Right of Pledge, the right to
exercise all rights and powers which the Pledgee has under Dutch law as holder
of a right of pledge over the Shares and, the Pledgee shall be authorized to
sell the Shares or part thereof, in accordance with Section 3:248 of the Dutch
Civil Code, without prejudice to the provision of Section 3:251 of the Dutch
Civil Code, in order to recover the proceeds thereof.

2.
The blocking clause contained in the articles of association of the Company
shall apply to the transfer of the Shares by the Pledgee, it being understood
that the Pledgee shall, with due regard to the relevant provisions of the
Existing Right of Pledge, exercise all of the Pledgor's rights relevant to the
alienation and transfer of the Shares, and that the Pledgee shall fulfill the
Pledgor's obligations relevant thereto.


--------------------------------------------------------------------------------



3.
In the event the Pledgee enforces execution of the Right of Pledge, the Pledgee
shall, with due regard to the relevant provisions of the Existing Right of
Pledge, following payment of the enforcement costs from the proceeds, allocate
the net proceeds to fulfill the Secured Obligations.

4.
The Pledgee does not bear the obligations referred to in Sections 3:249 and
3:252 of the Dutch Civil Code towards others than the Pledgor.

Termination.
Article 8.
1.
The Right of Pledge shall terminate if and when (a) any and all Secured
Obligations have been irrevocably and unconditionally fulfilled, or (b) any and
all Secured Obligations have been otherwise terminated or cancelled.

2.
The Pledgee shall be entitled to terminate the Right of Pledge in whole or in
part at any time. Termination shall be effectuated by a written notification to
that effect by the Pledgee to the Pledgor with copy to the Company.

Final provisions.
Article 9.
1.
Any notices or other communication under or in connection with this Pledge
Agreement shall be in writing in the English language and shall be delivered
personally or by registered mail or fax. Proof of posting shall be deemed to be
proof of receipt:

 
(i)
in the case of hand delivery: on the day the notice is received by recipient;

 
(ii)
in the case of a registered letter: on the third business day after posting; or

 
(iii)
in the case of a fax transmission: upon receipt of fax confirmation.

Notices and other communications under this Pledge Agreement may in each case be
sent to the following address of the parties hereto:
Address Pledgor:
Central European Media Enterprises N.V.
c/o Curaçao Corporation Company N.V.
De Ruyterkade 62,
Curaçao, Netherlands Antilles
with a copy to:
CME Development Corporation
2nd floor, Aldwych House
81 Aldwych
London WC2B 4HN
United Kingdom
Attention: Chief Financial Officer


--------------------------------------------------------------------------------



Address Pledgee:
European Bank of Reconstruction and Development
One Exchange Square
London EC2A 2JN
United Kingdom
Attention: Operation Administration Unit 
Address of the Company:
CME Media Enterprises B.V.
Dam 5 B
1012JS Amsterdam
the Netherlands
Attention: Management Board
with a copy to:
CME Development Corporation
2nd floor, Aldwych House
81 Aldwych
London WC2B 4HN
United Kingdom
Attention: Chief Financial Officer
or such other address or fax number as notified by the relevant party by not
less than five business days prior notice.
2.
As to the existence and composition of the Secured Obligations, a written
statement by the Pledgee made in accordance with his books shall constitute full
proof, subject to proof to the contrary, it being understood that in the event
of a disagreement with respect thereto, the Pledgee shall be authorized to
exercise his right of execution, with due observance of the obligation of the
Pledgee to pay over all amounts which afterwards would appear to be received by
him in excess of his rights and with due regard to the relevant provision of the
Existing Right of Pledge.

3.
The Right of Pledge, including all provisions of this deed, shall be governed by
the laws of the Netherlands.

4.
Any dispute, controversy or claim arising out of or relating to this deed, or
the breach, termination or invalidity hereof, shall be settled by arbitration in
accordance with the UNCITRAL Arbitration Rules as at present in force. There
shall be one arbitrator and the appointing authority shall be LCIA. The seat and
place of arbitration shall be London, England and the English language shall be
used throughout the arbitral proceedings. The parties to this deed hereby waive
any rights under the Arbitration Act 1996 or otherwise to appeal any arbitration
award to, or to seek determination of a preliminary point of law by, the courts
of England. The arbitral tribunal shall not be authorised to take or provide,
and the Pledgor and the Company agree that they shall not seek from any judicial
authority, any interim measures of protection or pre-award relief against the
Pledgee, any provisions of the UNCITRAL Arbitration Rules notwithstanding. The
arbitral tribunal shall have authority to consider and include in any
proceeding, decision or award any further dispute properly brought before it by
the Pledgee (but no other party) insofar as such dispute arises out of this deed
or any other Financing Agreement, but, subject to the foregoing, no other
parties or other disputes shall be included in, or consolidated with, the
arbitral proceedings. In any arbitral proceeding, the certificate of the Pledgee
as to any amount due to the Pledgee under this deed or any Financing Agreement
shall be prima facie evidence of such amount unless the findings in such
certificate involve manifest error.


--------------------------------------------------------------------------------



5.
Notwithstanding Article 9.4, this deed and any other Financing Agreement, and
any rights of the Pledgee arising out of or relating to this deed or any other
Financing Agreement, may, at the option of the Pledgee, be enforced by the
Pledgee in the courts of the Netherlands, the Netherlands Antilles or England or
in any other courts having jurisdiction. For the benefit of the Pledgee, the
Pledgor and the Company hereby irrevocably submit to the non-exclusive
jurisdiction of the courts of England with respect to any dispute, controversy
or claim arising out of or relating to this deed or any other Financing
Agreement, or the breach, termination or invalidity hereof or thereof. Each of
the Pledgor and the Company hereby irrevocably designate, appoint and empower
CME Development Corp. at its registered office (being, on the date hereof, at
Aldwych House, 81 Aldwych, London WC2B 4HN, England) to act as its authorised
agent to receive service of process and any other legal summons in England for
purposes of any legal action or proceeding brought by the Pledgee in respect of
this deed or any Financing Agreement. The Pledgor and the Company hereby
irrevocably consent to the service of process or any other legal summons out of
such courts by mailing copies thereof by registered airmail postage prepaid to
its address specified herein. The Pledgor and the Company covenant and agree
that, so long as they have any obligations under this deed, they shall maintain
a duly appointed agent to receive service of process and any other legal summons
in England for purposes of any legal action or proceeding brought by the Pledgee
in respect of this deed or any Financing Agreement and shall keep the Pledgee
advised of the identity and location of such agent. Nothing herein shall affect
the right of the Pledgee to commence legal actions or proceedings against the
Pledgor and the Company in any manner authorised by the laws of any relevant
jurisdiction. The commencement by the Pledgee of legal actions or proceedings in
one or more jurisdictions shall not preclude the Pledgee from commencing legal
actions or proceedings in any other jurisdiction, whether concurrently or not.
The Pledgor and the Company irrevocably waive any objection they may now or
hereafter have on any grounds whatsoever to the laying of venue of any legal
action or proceeding and any claim they may now or hereafter have that any such
legal action or proceeding has been brought in an inconvenient forum.


--------------------------------------------------------------------------------



6.
The Pledgor and the Company agree to the provisions of Article 9.4, 9.5 and 9.6
solely because the counterparty to this deed as at the date hereof is the
Pledgee.

7.
For the avoidance of doubt, no provision in Articles 9.4, 9.5 and 9.6, can be
interpreted as being a provision as referred to in article 3:248 paragraph 2 of
the Dutch Civil Code.

8.
If a provision of this deed is or becomes illegal, invalid or unenforceable in
any jurisdiction, that shall not affect the legality, validity or enforceability
of any other provision of this deed and the legality, validity or enforceability
in other jurisdictions of that or any other provision of this deed.

9.
All costs, fees, taxes and other amounts (including notarial fees, taxes, legal
fees, registration fees, translation costs, stamp duties etc) reasonably
incurred by the Pledgee in connection with the negotiation, creation or
execution of any documentation in connection with the Right of Pledge and the
enforcement of the Right of Pledge will be for the account of the Pledgor.

10.
The Pledgor, the Company and the Pledgee hereby waive, to the fullest extent
permitted by law, their right to rescind this deed pursuant to failure in the
performance of one or more of their obligations as referred to in Section 6:265
of the Dutch Civil Code or on any other ground.

11.
The Pledgee shall not be obligated to give notice of a sale to someone other
than to the Pledgor as referred to in the Sections 3:249 and 3:252 of the Dutch
Civil Code.

12.
The Pledgee shall not be responsible for any loss occasioned by the timing of
the exercise of its powers under this deed other than by virtue of its bad
faith, gross negligence or willful misconduct. The Pledgor shall indemnify the
Pledgee in respect of all liabilities and reasonable expenses incurred by the
Pledgee, in the execution of any rights, powers or discretions vested in it
pursuant hereto, save for liabilities and expenses arising from the bad faith,
gross negligence or willful misconduct of the Pledgee.

13.
The Pledgor is not entitled to file a request with the voorzieningenrechter of
the district court to sell the Shares in a manner which deviates from the sale
in public as referred to in Section 3:251 paragraph 1 of the Dutch Civil Code.

FINALLY, THE COMPANY HAS DECLARED:
a.
that it acknowledges the Right of Pledge;

b.
that it has been informed of the provisions under which the Right of Pledge is
established, and fully cooperates with the implementation thereof;

c.
that no facts or circumstances are known to the Company, which in any way are
inconsistent with the warranties and declarations of the Pledgor stated in this
deed;


--------------------------------------------------------------------------------



d.
it shall register in the Company's shareholders' register that the Shares are
encumbered with a right of pledge in favor of the Pledgee, that, subject to the
provisions of Article 3, the Pledgee has the Voting Rights and to whom, the
Pledgor or the Pledgee, the rights accrue which the law attributes to holders of
depositary receipts of shares in the capital of a company which are issued with
its co-operation;

e.
that all resolutions and approvals required from the Company for establishing a
right of pledge on the Shares by the Pledgor in favor of the Pledgee under the
provisions contained in this deed, have been adopted and received respectively;

f.
that it is a private company with limited liability (besloten venootschap met
beperkte aansprakelijkheid), duly incorporated and validly existing under the
laws of the Netherlands and is registered in the Trade Register under number
33246826 and that the information contained in the Trade Register is correct and
complete;

g.
that the Company has not been dissolved, nor has a resolution to dissolve the
Company been approved nor has a petition been filed to dissolve the Company, nor
has a notice from the Chamber of Commerce pursuant to Section 2:19a paragraph 3
of the Dutch Civil Code been received; and

h.
that the Company has not been declared bankrupt, nor has a suspension of
payments, including any other types of regulations with similar legal
consequences been granted, nor have any petitions thereto been filed nor are any
such petitions expected.

CONCLUSION
The persons appearing in connection with this deed are known to me, a civil-law
notary, and the identity of the persons appearing has been established by me, a
civil-law notary, on the basis of the above-mentioned documents which are
designated for such purpose.
THIS DEED
is executed in Amsterdam on the date stated at the head of the deed.
The substance of this deed and an explanation of the deed have been communicated
to the persons appearing, who have expressly taken cognizance of its contents
and have agreed to its limited reading.
After a limited reading in accordance with the law, this deed was signed by the
persons appearing and by me, a civil-law notary.
 
 

--------------------------------------------------------------------------------